Title: James Madison to William Pierce [Price], 10 January 1828
From: Madison, James
To: Price, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany 10. 1828
                            
                        

                        I have recd. Sir, your letter without date, requesting a recommendation to the Government of Texas, of Mr.
                            Rufus Stone your neighbour. Tho’ I do not distrust in the least what you say in his behalf, and have a due respect for the
                            friendly recollections to which you refer, I must be permitted to decline the step which is wished, as an inconvenient
                            precedent, if not rendered improper other considerations. With respect & good wishes

                        
                            
                                J.M.
                            
                        
                    